Case 9:18-cv-80176-BB Document 318 Entered on FLSD Docket 11/27/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative              CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

        NOTICE OF SECOND ATTEMPTED COMPLIANCE WITH COURT ORDER
                                (DE #316)

         On November 27, 2019, the Court issued an Order (ECF No. 316) requiring the parties “to

  confer this morning and select 2 consecutive dates to take the deposition during the weeks of

  December 2 or December 9. The parties are to advise the Court of those dates by 1:00 pm today.”

          Plaintiffs’ counsel immediately called Defense counsel to confer and was advised that

  Defense counsel was seeking dates from their client. Furthermore, 27 minutes after the Court’s

  order, Plaintiffs’ counsel emailed Defense counsel that they were available to depose the

  Defendant on December 9, 10, 11, or 12.

         Follow up calls with Defense counsel resulted in the Defendant offering December 1 and

  2 or December 14 and 15. But neither offer includes consecutive dates within the parameters set

  by the Court to pick two dates in the weeks of December 2 and December 9 (12/1 is before and

  12/15 is after). More importantly, December 1 is a Sunday, December 14 is a Saturday, and

  December 15 is a Sunday. Putting aside the fact that weekend proffers are generally not acceptable,

  Defense counsel is well aware that lead counsel for Plaintiffs is an orthodox Jewish rabbi that

  cannot travel or take a deposition on the Sabbath (Saturday). Furthermore, due to Sabbath
Case 9:18-cv-80176-BB Document 318 Entered on FLSD Docket 11/27/2019 Page 2 of 3



  observance, Counsel can’t reach London by Sunday morning. Finally, in regard to the December

  1 and 2 offer, as a practical matter, there simply isn’t enough time for Plaintiffs to prepare for the

  most important deposition in this case while flying to London in what would total 2-bussiness days

  (or 4-calendar days including holidays, weekends/Sabbath, and traveling time).

         Plaintiffs’ counsel therefore informed Defense counsel that they would seek permission

  from the Court to set the deposition on December 10th and 11th.

                                                     Respectfully submitted,

                                                     s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman, Esq.
                                                     ROCHE FREEDMAN LLP
                                                     200 S. Biscayne Blvd.
                                                     Suite 5500
                                                     Miami, Florida 33131
                                                     vel@rochefreedman.com

                                                     Kyle W. Roche, Esq.
                                                     Admitted Pro Hac Vice
                                                     ROCHE FREEDMAN LLP
                                                     185 Wythe Avenue F2
                                                     Brooklyn, New York 11249
                                                     kyle@rochefreedman.com

                                                     Andrew S. Brenner, Esq.
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE 2nd Street, Suite 2800
                                                     Miami, Florida 33131
                                                     abrenner@bsfllp.com

                                                     Counsel to Plaintiffs Ira Kleiman as Personal
                                                     Representative of the Estate of David Kleiman
                                                     and W&K Info Defense Research, LLC.


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 27, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.
Case 9:18-cv-80176-BB Document 318 Entered on FLSD Docket 11/27/2019 Page 3 of 3




                                        /s/ Velvel (Devin) Freedman
                                        Velvel (Devin) Freedman
